DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Smith (Reg # 75540) per email communication on 01/12/2021 following a telephone interview on 01/11/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 10/22/2019):

Claim Amendments:

1. A method for determining an optimal burst transmission time through a modem comprising: 
monitoring a traffic rate through a modem over a period; 
identifying a burst in the traffic rate when the traffic rate exceeds a threshold; 
measuring inter-burst gaps, where the gaps are defined by a minimum time passage and a maximum time passage; 
determining a mean and a standard deviation of a lognormal distribution of the inter-burst gaps; 
a risk of a co-occurring burst is minimized; 
inserting the average time passage value as a mean in the moment- generating function to back-calculate an optimal transmission time for a queued burst of traffic; and 
instructing the modem to transmit the queued burst of traffic at the optimal transmission time.

8. A non-transitory computer-readable medium having a plurality of non- transitory instructions executable with a processor for determining an optimal transmission time through a modem, the plurality of non-transitory instructions being executable for: 
monitoring a traffic rate through a modem over a period; 
identifying a burst in the traffic rate when the traffic rate exceeds a threshold; measuring inter-burst gaps, where the gaps are defined by a minimum time passage and a maximum time passage; 
determining a mean and a standard deviation of a lognormal distribution of the inter-burst gaps; 
using the mean and the standard deviation of the lognormal distribution in a moment-generating function to identify an average time passage value when a risk of a co-occurring burst is minimized; 
inserting the average time passage value as a mean in the moment- generating function to back-calculate an optimal transmission time for a queued burst of traffic; and 
instructing the modem to transmit the queued burst of traffic at the optimal transmission time.

14. A system for determining an optimal transmission time through a modem, comprising: a cable modem termination system (CMTS) operably communicating with a modem; and a processor configured to monitor traffic rate through a modem over a period, 
to identify a burst in the traffic rate when the traffic rate exceeds a threshold, to measure inter-burst gaps, where the gaps are defined by a minimum time passage and a maximum time passage, 

to use the mean and the standard deviation of the lognormal distribution in a moment-generating function to identify an average time passage value when a risk of a co-occurring burst is minimized; 
to insert the average time passage value as a mean in the moment-generating function to back-calculate an optimal transmission time for a queued burst of traffic, and 
to instruct the modem to transmit the queued burst of traffic at the optimal transmission time.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for determining an optimal burst transmission time through a modem comprising: 
monitoring a traffic rate through a modem over a period; 
identifying a burst in the traffic rate when the traffic rate exceeds a threshold; 
measuring inter-burst gaps, where the gaps are defined by a minimum time passage and a maximum time passage; 
determining a mean and a standard deviation of a lognormal distribution of the inter-burst gaps; 
using the mean and the standard deviation of the lognormal distribution in a moment-generating function to identify an average time passage value when the risk of a co-occurring burst is minimized; 
inserting the average time passage value as a mean in the moment- generating function to back-calculate an optimal transmission time for a queued burst of traffic; and 
instructing the modem to transmit the queued burst of traffic at the optimal transmission time.



Note that the second closest prior art Oh et al. (US 2014/0105045, “Oh”) discloses a method for monitoring wireless network. Oh’s disclosure describes monitoring a packet gap model (PGM) for transmitting measurement packets at a previously calculated transmission time interval and channel quality indicator (CQI) for acquiring information regarding channel quality of a wireless communication channel to measure an maximum increment of speed of the network. However, the claimed invention discloses how to find an optimal time for transmitting data traffic. The claimed invention finds intervals between maximum traffic times and a minimum traffic times, 
Note that the third closest prior art Chitalia et al. (US 2018/0287902, “Chitalia”) discloses a multi-cluster dashboard for distributed virtualization infrastructure element monitoring and policy control. Chitalia’s disclosure describes techniques for monitoring, scheduling and performance management for virtualization infrastructures within networks. However, the claimed invention discloses how to find an optimal time for transmitting data traffic. The claimed invention finds intervals between maximum traffic times and a minimum traffic times, find statistics such as mean and standard deviation of the intervals, and uses a moment-generating function (MGF) to estimate an average time interval value at where a co-occurring of transmission is minimized. Once the average time interval value is identified, the value can be plugged in the MGF to back-calculate an optimal transmission tome for a queued traffic. In particular, Chitalia fails to disclose or render obvious using the statistics in a MGF for an average time interval value and then for an optimal transmission time for data traffic as claimed.
Note that the fourth closest prior art Klassen et al. (US 2002/0080726, “Klassen”) discloses a method for determining network throughput speed and streaming utilization. Klassen’s disclosure describes evaluating a network by evaluating transmitted and 
Regarding claims 8 and 14, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-7, 9-13 and 15-20, these claims depend from claims 1, 8 and 14, respectively, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411